Opinion issued August 31, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00545-CV
____________

IN RE COUNTRY VILLAGE HOMES, INC., MONTE B. SCHAUER, SCHAUER
FAMILY TRUST, M.B. SCHAUER HOMES, INC., AND B&A REALTY, INC.,
Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relators, Country Village Homes, Inc., Monte B. Schauer, Schauer Family Trust,
M.B. Schauer Homes, Inc., and B&A Realty, Inc., have filed a petition for writ of
mandamus seeking to compel the court reporter to complete and file a reporter’s
record.  The reporter’s record has been filed.
          We dismiss as moot the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Bland.